Title: To George Washington from James McHenry, 12 February 1799
From: McHenry, James
To: Washington, George



Dear Sir
Philadelphia 12 Febry 1799.

McAlpin called upon me this morning to inform me finally, that after the most diligent inquiry for gold thread, both here and at New York, he has not been able to procure a sufficient quantity to complete the embroidery of the coat; and that of course it will be necessary to suspend making it up until after the arrival of the Spring ships in which the article is expected.
As yet the President’s cockade remains without the Eagle. Mine is also without one. I shall give you early notice when the alteration takes place; and shall send you to morrow four eagles of the pattern that has been adopted, which I find corresponds with your ideas. I contemplate the black ribbon in the old form for our cockade with the eagle fixed in the centre to the loop and cockade by small holes in its wings.
I have dispatched to Major Gen. Hamilton his instructions, and hope to be able to complete those for Gen. Pinckney to-day. I shall send you copies. I am Dr Sir always & affectionately yours

James McHenry

